                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF INDIANA
                                   LAFAYETTE DIVISION

LINDA L. FORDHAM,                                     )
                                                      )
                  Plaintiff,                          )
vs.                                                   )       Case No. 4:18-cv-00102-JTM-APR
                                                      )
HERITAGE ACCEPTANCE                                   )
CORPORATION,                                          )
                                                      )
                 Defendant.                           )
                                                      )

                         AGREED MOTION FOR EXTENSION OF TIME

          Defendant Heritage Acceptance Corporation (the “Defendant”) hereby moves for an

enlargement of time up to and including March 25, 2019 to answer or otherwise respond to the

Complaint (the “Complaint”) filed by the Plaintiff Linda L. Fordham (the “Plaintiff”) in the above-

captioned proceeding (the “Case”), and in support thereof respectfully states as follows:

          1.      Defendant’s response to the Complaint is currently due February 21, 2019, and said

time has not yet expired.

          2.      The parties are engaging in some informal discovery and respectfully request that

the Court enlarge Defendant’s deadline to answer or otherwise respond to the Complaint to and

including March 25, 2019, to allow the parties’ time to explore settlement.

          3.      Plaintiff’s counsel has agreed to a thirty (30) day enlargement of time, up to and

including March 25, 2019,1 for Defendant to answer or otherwise respond to the Complaint.

          4.      The granting of the relief sought in this Motion will not unduly delay this action

nor serve to prejudice the Plaintiff.


1
 The 30th day fell on Saturday, March 23, 2019. Pursuant to the F.R.C.P., I rounded to the following Monday, March
25, 2019.


                                                          1
DMS 14015144.1
          5.     This motion is not dilatory in motive nor designed to delay the resolution of this

proceeding.


          WHEREFORE, Defendant respectfully requests an extension of time, up to and including

March 25, 2019, to answer or otherwise respond to the Complaint and for all other and further

relief that is just and proper.

Date: February 12, 2019                        Respectfully submitted,

                                               /s/ Annette England
                                               Annette England (IN #25611-49)
                                               BARNES & THORNBURG LLP
                                               11 South Meridian Street
                                               Indianapolis, IN 46204
                                               Telephone: (317) 231-6460
                                               Facsimile: (317) 231-7433
                                               E-mail: aengland@btlaw.com

                                               Attorneys for Defendant,
                                               Heritage Acceptance Corporation


                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed electronically this 12th day of
February, 2019. Notice of this filing will be sent to all parties registered to receive such notice by
operation of the Court’s electronic filing system. I hereby further certify that I caused a copy of
the foregoing to be served via U.S. Mail, First Class, Postage Pre-Paid upon parties that are not
registered to receive notice by operation of the Court’s electronic filing system at their respective
addresses listed on the electronic filing receipt. Parties may access this filing through the Court’s
electronic filing system.



                                               /s/ Annette England
                                               Annette England (#25611-49)
                                               BARNES & THORNBURG LLP
                                               11 South Meridian Street
                                               Indianapolis, IN 46204
                                               Telephone: (317) 231-6460
                                               Facsimile: (317) 231-7433
                                               E-mail: aengland@btlaw.com


                                                  2
DMS 14015144.1
